This appeal is from a judgment of conviction for assault with intent to murder. Pending the trial there were no exceptions reserved to any ruling of the court. No charges were refused to defendant, and no motion for a new trial was made. There are, therefore, no questions presented for the consideration of this court, except, of course, such errors as may appear upon the record proper. The record has been examined, and no error is apparent thereon. Nothing is left for this court but to affirm the judgment of conviction appealed from, which is accordingly ordered.
Affirmed.